Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Remark
This Office action has been issued in response to communication made on 01/25/2021. 

Terminal disclaimer
       The terminal disclaimer filed on 01/25/2021 is approved hence the double patenting rejection is withdrawn. 

Allowance
Claims 71-105 are allowable.

Reason for Allowance
Independent claims 71, 78 and 86 are allowable because the cited arts of record do not explicitly disclose, teach, or suggest the claimed limitations content management (in combination with all other features in the claim),       
accessing instructions from one or more physical memory devices for execution by one or more processors; executing the instructions accessed from the one or more physical memory devices by the one or more processors; storing, in at least one of the physical memory devices, signal values, including numerical signal values, resulting from having executed the accessed instructions on the one or more processors, wherein the one or more physical memory devices also store the database or the portion thereof; wherein the accessed instructions to transform the database, or the portion thereof, to  the form of a hierarchically structured tree via one or more numerical signal values corresponding to content within the database, or portion thereof; wherein the executing the transformation instructions comprises: generating the hierarchically structured tree via the one or more numerical signal values the hierarchically 
representing a query to the database or the portion thereof, with at least one numerical signal value to fetch content within the database or the portion thereof.

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-3154.  The examiner can normally be reached on Mon-Fri 8:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                        4/6/2021